One-minute speeches on matters of political importance
The next item is the one-minute speeches on matters of political importance.
(EL) Mr President, the adverse impact of the global financial crisis can now be seen in international trade. One need only note that the rate of growth in global trade fell from 8.5% in 2006 to 5.5% in 2007 and was in the order of just 4% in 2008. A special mechanism has been introduced within the framework of the World Trade Organisation to monitor the measures that have been and are being adopted by the Member States of the organisation in order to support the sectors of the economy that have been hit.
Given the particular importance of external trade to the economy, growth and employment in the European Union, the Commission is called upon, within the framework of the application of the economic recovery plan, to immediately assume a leading role in a multilateral initiative to support trade. It is also called upon to correlate any such initiative with the work of the World Bank group and other multilateral development organisations.
Mr President, the international, political, military, economic and financial architecture is under pressure due to the current crisis. The EU is a central part of this architecture. It appeared as the only formula for Europe to preserve its role in the bipolar world. It enlarged successfully to reunite the continent at the end of the Cold War, and now it is called upon to preserve previous achievements and continue integration once better times come again.
It is not an easy task, particularly for the current presidency, but also for the coming ones, which will have to deal with the continuing institutional impasse over the Lisbon Treaty and transition to a new Parliament and Commission, while fighting protectionist tendencies, threats to renationalise common policies and potential international crises in our neighbourhood.
The EU is therefore at a crucial moment. It can either make it or break it. Our success will depend on complete understanding that solidarity is the only way in which we can face off all these great challenges and continue our odyssey in world affairs.
(RO) Following the parliamentary elections in Romania, the political parties representing the opposition are in a difficult situation at the moment. In fact, the parties in power are attempting to isolate and even exclude them from local political and administrative life.
Replacing, on political grounds, local administration policy-makers during the current economic crisis highlights a lack of responsibility on the government's part. This entails, as a result, the risk that the pace of completion of projects specifically aimed at local communities will slow down.
The democratic credibility of the current government may be cast in doubt in the case of the two councillors from Braşov's local municipal council, Vasile Bran and Iulian Mara, who were elected by local citizens and whose position has not been formalised eight months after the local elections. Vasile Bran's election was unjustifiably invalidated by the decision of the local council, while Iulian Mara could not take the oath as the decision which validated his position was contested through administrative legal proceedings by the Prefect's Institution for Braşov County.
As a result of the preoccupation of the representatives of those in power with usurping local administration functions, without respecting the citizens' wishes, the law was broken and the two councillors were replaced by two other people at the majority's discretion.
I feel the current government must be aware that winning a majority does not assume that you can flout the law. Abuses of this kind must be stopped and the law must be enforced. In fact, the citizens' vote must not be invalidated by the dictatorship of the majority.
(PL) Mr President, last week an informal delegation of MEPs visited Palestine and Israel. We also visited the Gaza Strip. What we saw there has aroused in me a great feeling of outrage and strong feelings of sympathy towards the occupied Palestinian nation. The outrage I feel is shared by United Nations agencies which are active in that region.
Mr President, I can see only one way out of this situation: a Palestinian State should be established very quickly and unconditionally. In 1948, when their country was founded, the Jewish people did not ask the Palestinians for their consent. Today, Israel must not obstruct the will of the Palestinian people. I repeat: unconditional and urgent assistance should be provided to an oppressed nation, thus putting an end to this old conflict.
I believe that such measures would strengthen peace in the whole world, but, above all, we should do it simply because the Palestinians deserve their own State.
(EL) Mr President, it would appear that the suggestions which the US Secretary of State made to the Israelis during her visit included that they stop building and extending settlements on the West Bank, open the road blocks, and stop building the wall and expelling Palestinians from East Jerusalem and, for Gaza, that they allow the cement and construction materials needed to rebuild the area to be imported.
These are good suggestions, but it would appear that they have fallen on deaf ears because, while the Israelis are not allowing these materials to pass into Gaza, they have had no hesitation in illegally quarrying three-quarters of the materials supplied to the Israeli construction industry from the West Bank, mercilessly destroying the natural environment, while the legal owners of the land have derived no financial advantage whatsoever.
It is time the United States and the European Union lifted Israel's impunity and went beyond words and suggestions.
(Applause)
(DE) Mr President, I wish to draw attention to something that particularly besmirches this House: the pension fund.
According to recent reports in the magazine Stern, at least 76 German MEPs were members of this fund. This relates only to the association's list, however, not to the fund. I hereby call on you, Mr Pöttering, as President of Parliament, to send the complete list of fund members to the administration of the lower house of the German Parliament as, under the relevant regulations in your home country, the suspicion of serious fraud would automatically arise if it were to turn out that duplicate payments had been made. This must then be followed by the relevant investigations, and the German authorities have a right to learn of this from you.
In the same way, we all have a right to know this fund's deficit. Something is being kept quiet here, and there is the risk of speculators being bailed out once again to the tune of many millions at taxpayers' expense at the end of the parliamentary term. That cannot be allowed to happen!
Parliament's Bureau will deal with this matter in a legally correct, politically sound manner - you can rest assured of that.
Mr President, the International Atomic Energy Agency's latest report concludes that Iran has produced enough low-enriched uranium to make an atomic bomb.
Most alarming is the speed of Iran's progress. According to the Agency's estimates, Tehran has increased the number of uranium-enriching centrifuges by 34 times in less than three years. In the next five years, however, Iran plans to add 45 000 centrifuges to the existing 5 600. That will mean an ability to manufacture nuclear weapons on an industrial scale. That also means deliverable atomic bombs, considering developing missile capacity and the launching of Iran's first satellite.
That means that the policy of containing Iran only by half-hearted sanctions and diplomacy has failed. It has only provided Tehran with the necessary time to complete its nuclear programme.
Therefore it is high time to abandon the de facto policy of appeasement and concentrate on a joint EU response to possible nuclear blackmail or an ultimatum by Iran. If then, too, negotiations 'as usual' are our only option, this will mean political surrender.
(DE) Madam President, we are going to be dealing with - though unfortunately not debating - the report by Mrs Kósáné Kovács concerning the Roma issue. I should like to take this opportunity to highlight the issue given the very difficult situation at present. There have been a number of incidents in Hungary, but the problem is not limited to that country, where the economic crisis and the social problems perhaps explain the renewed increase in attacks on Roma. This is something that is particularly reprehensible. Several Roma - including Austrian Roma - have approached me and asked me to bring this up, as fear has gripped the Roma community in Europe once again. I should like to urge the Commission, too, to monitor the situation very closely and to do all it can to ensure that the Roma - and other minorities too, but here we are particularly talking about the Roma - do not need to live in fear again in Europe: they should not have to do so in this day and age.
(IT) Madam President, ladies and gentlemen, in Italy, the Communications Regulatory Authority, an independent body, has issued its 43rd resolution against the state television authority for breaching the rights of Italian citizens to be informed about initiatives by the Radicals - its 43rd resolution.
In Italy, since the elections - ten months ago now - there have been no electoral debates broadcast; they have been illegally suspended. The Italian parliament's supervisory committee on radio and television is not meeting, which is also against the law. This problem is not just about Mr Berlusconi: it is about a system of the Right, Centre and Left that is infringing the civil and political rights of Italian citizens.
Mr Pannella and I must leave our work tomorrow and hasten to Italy to try and create forms of non-violent resistance against this new form of denial of democracy. We shall send a message to all our fellow Members to explain in detail the nature of these infringements and to ask for your support and assistance.
(PL) Madam President, once again in this Chamber I am forced to speak up for the rights of national minorities in Lithuania, which are being ruthlessly broken and violated by the Lithuanian authorities and judicial system.
In the region around Vilnius over 70% of the population are Polish. Until now, the names of streets and towns were bilingual, as they are in many countries of the European Union with national minorities. Not long ago, the Supreme Administrative Court of Lithuania judged the placing of street name signs in Polish alongside signs with Lithuanian names to be illegal, and ordered their removal. The local government in Vilnius has implemented this decision - the Polish street names in the region where most residents are from the Polish minority have been removed.
This is not acceptable in a country which has been a member of the European Union for five years. It is a symptom of extreme nationalism, shows a lack of respect for the rights of national minorities and is a violation of the fundamental principles on which the European Union is built.
I call upon the Lithuanian authorities to restore the Polish names of streets and towns in regions where most residents are part of the Polish minority.
(EL) Madam President, terrorism against workers with the support of repressive state mechanisms is now a standard approach in the slave workplace. Thousands of workers are being made redundant and workers' fundamental labour and social rights are being cut to fit to the Procrustean bed.
One typical example is in the United Kingdom, where it has been discovered that a private company is collecting information about workers' trade union, social and political activities and selling it to companies. In Greece the labour disputes to have laid-off workers reinstated has been labelled illegal and abusive.
The workers are obviously determined to defend their rights and have adopted as their standard the words of the 22-year-old worker Nikos Nikopoulos in his open letter to the public prosecutor to the Supreme Court of Appeal in Greece, in which he says, among other things:
'There are certain things in this life for me which cannot be bought or sold. I prefer my wage to be my inalienable right, to claim the riches which I produce and which belong to me. My intransigent refusal to be bribed or terrorised has caused me to be dismissed for a second time. I received direct threats against my life and the life of my family.'
This statement truly illustrates the will of and the path being taken by the workers.
(The President cut off the speaker)
(HU) In recent days, perhaps partly on account of the crisis, popular opinion in the Member States that acceded in the last five years has responded with increasing sensitivity to any step that might call into question or discredit the equal status and identical standards of their membership within the Union. As regards my own electoral district, we have heard accusations on Swedish television and then on the internet that, in the village of Harkakötöny, the way geese are plucked constitutes cruelty to animals, whereas, in fact, no geese have been bred there or in the place mentioned for years. I am glad that a charge of libel has been filed regarding this matter. Similar libellous statements were made recently against breeders in my country concerning force-feeding of geese. These statements called for a boycott against the processors that has caused economic damages. Interestingly, no such accusations have been levelled against the old Member States. These are actions taken out of economic interest, but another, uniquely political form of defamation consists of statements alleging ethnically-based attacks against the Roma population in Hungary as if these were matters of fact, although to date it has for the most part been impossible to provide proof that such attacks have indeed taken place. I ask the Commission to monitor such polemics closely and especially not to spread them, since such statements could seriously discredit the European Union's prestige in my country in the run-up to the elections.
(FR) Madam President, as our Parliament's permanent rapporteur for humanitarian action, I have just returned from Kivu in the Democratic Republic of Congo and I had hoped to give you an optimistic message about the resolution of this situation and the return of displaced persons to their homes.
Unfortunately, my optimism has been dampened by the decision taken by President El Béchir concerning the biggest humanitarian crisis, that of Darfur. True, President El Béchir, it is correct to postpone it as it is in fact a fight against impunity, and it is right to ensure respect for international humanitarian law.
However, President El Béchir has just increased the evidence against him by taking a decision which is ill-conceived on two counts: first, because it adds to the grievances already lodged against him and, secondly, because this on its own could be brought before the International Criminal Court as the consequences for Darfur are extraordinarily serious on a humanitarian level.
The world then will not forget, but mere words will have little effect, Madam President. I realise that we were changing the issue, but we must go beyond mere words and turn to action.
(PL) Madam President, the fact that EU citizens have to migrate in order to find work, the fact that they have to be mobile because there is no work to be found where they live, and the poverty associated with being out of work, often mean that children are less well cared for, and sometimes even neglected.
The developing economic crisis threatens to cause a serious rise in unemployment levels. This may lead to an increase in the problem of street children. Such children lack suitable nutrition and health care, their education is interrupted and they sometimes come into contact with criminal elements. At a time of demographic collapse, this is not only squandering the development opportunities of individual children, but also poses a social threat for the next generation. It is essential for us to address this problem.
(PT) Yesterday was International Women's Day. It was marked at a time when the situation of women, particularly working women, is getting much worse as they continue to suffer from inequality and discrimination.
Millions of women and young girls are currently having to deal with a serious deterioration in their living and working conditions, pitiful pensions, redundancies, unemployment, precarious and poorly paid work, and widespread poverty and social exclusion. These problems have a particularly serious impact on female workers and pensioners and on women with disabilities, who are denied the right to have rights on such crucial issues for a dignified life.
As a result, in addition to saluting all the women in the European Union and the world, I want to call here for urgent measures and new policies to ensure that women can enjoy their rights as full citizens in work, family life, society and politics.
We must create the conditions so that working women have rights, so that they can be mothers and workers without penalty, and so that they can earn fair wages and pensions allowing them to live with dignity.
- (SK) Once again we have a problem involving respect for ethnic minority rights in Slovakia and it is the fault of the education minister, a member of the extreme nationalist governing party.
He has issued a decision under which schools where teaching takes place in ethnic minority languages may henceforth use only history text books that are literal translations of the Slovak ones. It follows from this that history will be taught according to the dictates of the governing party rather than being based on the facts.
This conflicts with the practice to date and also with internationally guaranteed minority rights. In the EU every minority community has the natural right to learn its own history. Hungarian teachers, and indeed the entire Hungarian community in Slovakia, are justifiably outraged. It is unacceptable for an extremist party to be constantly putting pressure on minorities in this way. It is irresponsible during a global economic crisis for someone to feel the need to provoke ethnic minorities. It is playing with fire to behave like this in times of such uncertainty.
(SV) Madam President, many, like me, are concerned about the growing anti-Semitism in Europe. Over the weekend, a Davis Cup tennis match between Sweden and Israel was played in my home town of Malmö. It was no ordinary match. It was played without spectators because the local political leadership felt it could not guarantee security, a view that many of us have criticised. There were demonstrations in connection with the match, one of which was very violent. Certainly, it is legitimate to criticise the policies of the state of Israel, but this criticism must not turn into hatred towards Jews in general, in other words into anti-Semitism.
Survivors of the holocaust should not need to hear that people in Europe are chanting 'murderers, murderers' when there is a gathering to show support for the state of Israel. In the aftermath of the war in Gaza, there were a number of attacks on Jewish property and Jewish interests, including in my home town. All democratic forces must be extremely clear on this matter. Europe has a terrible history and this must never happen again.
(PL) Madam President, as someone for whom the ideals on which the European Union is based are more than just a slogan, I am glad that the European Parliament is going to provide the venue for a debate associated with the 50th anniversary of the Tibetan uprising.
At the same time, I am surprised and saddened by the fact that the date of the debate has been set for 12 March. I would like to remind those who have forgotten that the Tibetan uprising began on 10 March. However, on that day, Parliament will be attending to such subjects as type-approval requirements for the general safety of motor vehicles and the charging of heavy goods vehicles.
They are important subjects. Nevertheless, the people and institutions concerned with type-approval requirements for heavy goods vehicles would not be offended if the dates for these debates were changed round. Perhaps 10 March marks an anniversary, related to this subject, which I do not know about. Perhaps it is 'World Type-Approval for Heavy Goods Vehicles Day' or 'Type-Approval Inspectors Day'.
It would reflect very badly on Parliament if it turned out that this choice of date for the debate stemmed from a desire to reduce its significance.
(EL) Madam President, the Commission proposal for a directive to abolish discrimination has come up against the opposition of many European citizens and, as a result, they are in the difficult position of doubting the validity of such a proposal, which touches on their right to decide on matters for which the European Union is not competent through their own state.
As we approach the European elections, I think that we should not raise such issues. The abolition of symbols, the abolition of the right to decide on life belongs to each state. At a time when the European Parliament is abolishing structures through which its MEPs can express themselves freely, such as cross-party groups, we cannot talk about abolishing discrimination.
Madam President, a month ago you and I paid our second visit of the year to Gaza. Others have trod in our footsteps - Javier Solana has been there, Tony Blair has finally made it, and the President of Parliament has been there to see for himself the circumstances in which Palestinians are now living.
This Parliament asked for the economic blockade to be lifted, but, to a very large extent, it continues. Week after week, the collective punishment of Palestinian people is maintained by the Israelis. Our words are fine, but they have little value while Israel refuses to listen. Madam Vice-President, I ask you to ask the President to call a meeting of the group leaders and his cabinet to consider how our words can be turned into deeds. I face the question all the time from my constituents: 'You have an Association Agreement with Israel. How is it that we maintain this relationship with one side, while that party ignores our interests and treats our words with such contempt?'
Thank you, Mr Davies, I shall pass on your request.
(RO) European values are especially important to the education system in Romania. The election speeches from our fellow Members, László Tőkés, Csaba Sógor and Iulius Winkler, sometimes lose touch with reality.
Romania offers ethnic minorities wide-ranging instruction in their mother tongue. I would like to highlight the important role that the state Babeş-Bolyai University in Cluj-Napoca plays in the provision of Hungarian-medium education. The multi-cultural organisational system set up through Babeş-Bolyai University's Charter in 1995 ensures complete, independent instruction in Romanian, Hungarian and German, as well as Jewish studies, at every level of academic qualification.
A number of signs and inscriptions in Hungarian and German are on display at Babeş-Bolyai University. Seventeen faculties currently offer programmes of study in Romanian and Hungarian, with 11 faculties offering courses in Romanian and German. There are also two faculties, Reformed Theology and Roman Catholic Theology, where the programmes of study are taught exclusively in Hungarian.
(SL) I warmly welcome today's decision by the Croatian government to respond positively, in principle, to the European Commission's initiative for mediation between Slovenia and Croatia. Unfortunately, the positive response also includes an unnecessary rider, a condition which significantly reduces the possibility of mediation.
However, it is important that we work together to create the conditions which will allow mediation to commence as soon as possible, which will defuse the political climate in both countries and enable dialogue to take place on better terms. We must further promote the process of enlargement of the European Union and this is why we need the Lisbon Treaty. Time is of the essence and I therefore hope that a framework mediation agreement will be drawn up shortly.
(GA) Madam President, dairy farmers are in a very difficult situation. The price of a litre of milk has fallen to between 22 and 24 cent, and there has been a sudden drop in worldwide demand for dairy products, particularly in Asia and in China as a result of the melamine scandal. There are around twenty thousand dairy farmers in Ireland and thirty thousand people directly employed as a result of this. There has also been a 3% increase in production in the United States alone, as well as an increase in production in Brazil. Another problem is the exchange rate between the euro and the pound sterling. It is clear that short term aid must be provided to the farmers to help them survive. One thing that should be done is that an intervention scheme should be brought in, as has proven very successful in the past.
(BG) Thank you, Madam President. International Women's Day is an occasion for us to take stock of our gender equality policy. Many people believe that this policy is aimed only at women in the pursuit of the same opportunities as men in terms of employment, salary and free time.
Such objectives are just as relevant in an economic crisis, but equality policy should focus on men as well. The crisis has an impact on the labour market. There are expectations that many of them will lose their jobs because of their higher salary and the reduction in labour-intensive activities in the finance sector. There is a growing likelihood that men will have greater involvement in family life and a breakthrough is occurring among traditional social roles. To what extent they are ready for this and whether the social adjustments can facilitate such a change are questions which will need to be answered.
The possible solutions vary between Member States, regions and communities. This is why I am calling for the national equality plans to be updated and for flexible rules that meet the needs of men and women to the same degree.
(RO) According to the statistics, a quarter of children in the European Union lead a sedentary lifestyle and have an unhealthy diet. This results in an increased risk of having not only high blood pressure and diabetes, but other illnesses too.
In 2007 the European Parliament adopted the report on the role of sport in education. In fact, it made compulsory the introduction of at least three hours of sport a week as part of educational programmes. We know that physical education prepares children for a healthy lifestyle, passing on important social values such as self-discipline, solidarity, team spirit and fair play.
This is precisely why I am calling on the European Commission to monitor more closely the transposition into national legislation of and compliance with the compulsory requirement for a minimum of three hours of physical education a week in schools, as well as the increase in the number of sports halls and improvement in their basic equipment.
(IT) Madam President, ladies and gentlemen, in the book by Albert Camus, the plague is announced futilely by a rat who comes and dies at our feet. We do not want to be like useless rats that arrive to announce the anti-democratic, violent, anti-European plague that is now causing new catastrophes in Rome, Brussels, Jerusalem and Paris.
Mr Cappato has already said why tomorrow we will leave our work here, to rush to an activist fight of European and democratic resistance in our country. The European Parliament is celebrating its 30th birthday. If we think back to 30 years ago, there is much to be concerned about. We are fighting, we are not troubled.
- (SK) In my speech I would like to focus the attention of the European Parliament on 15 March, which has been declared International Consumer Rights Day on the initiative of the organisation Consumers International. This day presents an excellent opportunity for bringing the EU closer to its citizens through policies connected with consumer protection.
As a member of the Committee on the Internal Market and Consumer Protection I have worked hard on this issue. I am delighted about the enormous interest shown by young people who are getting actively involved in various consumer activities. For example, in the Consumption for Life international competition for young consumers which is organised by the Slovak Association of Consumers, more and more young consumers are getting involved every year, with interesting tales about their first experiences concerning choice and consumer decisions.
I would like to encourage the EU Member State governments to strengthen and support consumer organisations. Only strong, representative and effective non-governmental organisations can succeed in increasing consumers' awareness of their rights.
Madam President, I, too, want to add my voice to those who have condemned the murderous, vicious and cowardly attack on the British Army barracks in Northern Ireland and I want to send my heartfelt sympathies to the families of all those who were injured or killed.
The particular issue I want to raise this evening is that on Wednesday night the Commission will issue a statement on its Green Paper on the EU workforce for health. According to the Green Paper, the key to maintaining a sufficient workforce is to educate, recruit and retain young practitioners.
Yet in Ireland we have the very opposite situation, with a 16.5% cut in undergraduate nursing places. In my own region at St Angela's College we have a cut of 25% for general nursing and 40% for intellectual-disability nursing.
The Commission must put pressure on Member States to ensure each country takes responsibility for training its own health-care workforce and that we also have an ethical requirement whereby we do not seek to recruit health-care workers from developing countries and damage their already vulnerable health-care systems.
(HU) I have spoken up several times on behalf of the traditional national minorities. Some of my colleagues have accused me of nationalism. It is strange that the majority often tries to disguise its fear and anti-minority sentiment with accusations of nationalism or hate speech against minorities. I hope my colleagues will not mind if I now speak up on behalf of a religious minority. The Romanian Greek Catholic Church was banned during the Communist era. After 1990, it was reorganised and, similarly to other historical churches, it is trying to this day to recover its confiscated immovable property. In Romania, a law is being drafted that, if adopted, would in effect take away this church's real estate, currently in the process of being reclaimed. I would like to call attention from this microphone to the twisted nature of this situation, to the way rights are being trampled on and to this disguised attempt at nationalisation. It is unacceptable for the state to interfere detrimentally in the life of a church.
(BG) Thank you, Madam President. I would like to raise an issue which is a cause of deep distress. Over the last two weeks we have been hearing reports from the Republic of Macedonia where certain church authorities expressed a desire to exhume the bodies of Bulgarian soldiers who died on that country's territory in all wars throughout the 20th century. The Bulgarian general public, and I am sure the same is true of the European general public, regard such calls as absolutely unacceptable. No one has the right to make a mockery of the memory of those who have perished in wars. What we must do is pay them honour and respect, observe the basic European principle of honouring the dead and keep to the best traditions of tolerance that we have.
I call on the European Parliament to bring it to the attention of the authorities in the Republic of Macedonia that such calls must not go unanswered by the government. Let us hear clear, categorical assurances that no one in Macedonia will carry out such threats. This would be a violation of basic cultural and national conventions for any civilised country.
(FR) Madam President, we have just learned of the incredible sentence of six years imprisonment for two German lawyers, Horst Mahler and Sylvia Stolz.
This terrible verdict is motivated by the fact that these two express points of view which differ from the official version of the reality and extent of the history of the concentration camps in the Second World War.
Whatever one thinks of their opinions, it is extremely serious that, in the European Union today, citizens, and lawyers to boot, should be given such sentences for having disputed an historic fact.
It would appear that in today's so-called democratic Germany there are still judges who would muzzle freedom of expression with the same zeal as those in National-Socialist Germany or in Communist Germany.
This is also the case, unfortunately, in other States in the Union, including France. It is intolerable and very serious.
(PL) Madam President, today I do not want to raise a question of a political nature. Recently, one of my constituents, an enthusiastic supporter of standardisation, contacted me regarding the matter of standardising the plugs for mobile telephone charger units.
This matter only seems trivial. I am convinced that if regulations were to be introduced in this field, they would be welcomed by all mobile phone owners. From a technical point of view, the matter is very simple. Such solutions were successful, for example, in the case of standards for compact discs - they can be used in all computers. Perhaps it is worth reviewing such minor matters, in order to help our citizens. They expect it of us.
The debate is closed.